Stiles, J.
(concurring). I concur in the foregoing, and in addition would say, that I desire it to appear distinctly, *365as my view of the matter, that it is entirely within the authority of the trial judge to correct his certificate at any time so as to make it conform to the truth; that is, if having certified that the statement contains all the material facts, when in fact it contains only a part of them, he cannot be estopped to make the correction. This seems to be the point about which the judge in this instance was most in doubt.